Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant has amended the claim to add the limitations of “the depth of said deepened portion increases along a non-open base of the padding element from the saddle tip towards the seating area of the saddle”.
Applicant argues that Hunt does not disclose a non-open base and the deepened portion is entirely open. 
However, the examiner disagrees. The deepened portion increases in depth from the saddle tip to the seating area. See figure below.

    PNG
    media_image1.png
    465
    457
    media_image1.png
    Greyscale

Furthermore, the applicant argues that applicant’s deepened portion is not an opening. 
Hunt’s deepened portion also exists in the seating area which is not an opening.
Applicant also argues that Hunt’s opening does not communicate with the an end of non-open deepened portion. 
However, the examiner respectfully disagrees. It can be seen clearly the opening begins from the end of the non-open base. Therefore, the opening is in communication with it. 
All dependent claims stand rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hunt (489,308).
Regarding claims 1, 3, 15, Hunt discloses a bicycle saddle 1, comprising a saddle shell 3 connected to a saddle rail 11, a padding element 8 arranged on an upper side of said saddle shell, and a deepened portion (see figure A below) extending in said padding element in a longitudinal direction of the bicycle saddle, wherein: the deepened portion extends from an area of a saddle tip into a seating area, the depth of said deepened portion increases from the saddle tip towards the seating area of the saddle, and the saddle shell comprises an opening 4 (in both pad and frame) communicating with an end of the deepened portion having the greatest depth, wherein the opening is configured to drain water (the bowl shape seat will allow the seat to drain water through the opening) from the deepened portion, wherein the deepened portion is of a stepless configuration in the longitudinal direction, wherein the opening is arranged in an area of the deepened portion on the rear side of the saddle.

    PNG
    media_image2.png
    339
    590
    media_image2.png
    Greyscale

				Figure A
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt.
Regarding claims 4, 13 and 14, Hunt has no limitations that prevent from using the deepened portion has a maximum depth with respect to an upper side of the padding of at least 5 millimeters, 7 millimeters, 9 millimeters.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to any range of depth to achieve maximum comfort, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Bigolin et al. (10,435,098).
Regarding claim 6, Bigolin et al. disclose the opening comprises a circumferential collar 9 extending towards the saddle padding. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Bigolin et al. and use collar in the invention of Hunt because it protects the opening from tearing with low cost.
Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Marceleno.
Regarding claims 7-10, Merceleno discloses in an edge area of the opening a holding element 36 is provided for fixing a saddlebag 34, wherein the saddle shell comprises the holding element, wherein the holding element extends towards the padding element, wherein the holding element is arranged on a front side of the opening.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Marceleno and use a holding element in the invention of Hunt for the purpose of attaching items to it thus making it more efficient to carry items with low cost. 
Regarding claim 11, Hunt discloses the front side of the opening comprises a height offset with respect to a rear side of the opening.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Walker et al.
Regarding claim 12, Walker et al. disclose the saddle shell comprises an indentation 30 provided on a lower side and extending towards the deepened portion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Walker et al. and use an indentation in the invention of Marceleno so that the padding sits tightly in the shell with low cost.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/Primary Examiner, Art Unit 3636